      Case: 3:20-cv-50361 Document #: 1 Filed: 09/23/20 Page 1 of 6 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               WESTERN DIVISION

IRON WORKERS LOCAL UNION NO. 498,                    )
                                                     )        CASE NO.
                              Plaintiffs,            )
                                                     )
                      v.                             )        Assigned Judge:
                                                     )
                                                     )        Magistrate Judge:
KUJO, INC.,                                          )
                                                     )
                              Defendant.             )

                                       COMPLAINT

       Plaintiffs, the IRON WORKERS LOCAL UNION NO. 498., by their attorney, Michael J.

McGuire and the law firm of GREGORIO ♦ MARCO, complain of the Defendant, KUJO, INC.

and seek to enforce an arbitration award against KUJO, INC., and allege as follows;

       1.      This action arises under Section 301 of the Labor-Management Relations Act

(LMRA) of 1947, 29 U.S.C. § 185. Jurisdiction is founded on the existence of questions arising

thereunder.

       1.      The IRON WORKERS LOCAL UNION NO. 498 (hereinafter referred to as

“Local 498”) is an unincorporated labor organization representing employees in an industry

affecting commerce within the meaning of Sections 2(5), (6) and (7) of the National Labor

Relations Act ("NLRA"), 29 U.S.C. §§152(5), (6) and (7), and Section 301 of the LMRA, 29

U.S.C. §185. Its principal office is located at 5640 Sockness Drive, Rockford, IL. 61109 located

within the Northern District of Illinois, Western Division.

       2.      KUJO, INC. (hereinafter referred to as “Kujo”) is an Illinois corporation and an

employer in an industry affecting commerce within the meaning of Section 2(2), (6) and (7) of

the NLRA, 29 U.S.C. §§152(2), (6) and (7) and Section 301 of the LMRA, 29 U.S.C. §185.
      Case: 3:20-cv-50361 Document #: 1 Filed: 09/23/20 Page 2 of 6 PageID #:2




Kujo's principal office is located at 5303 Johnsburg Road, Johnsburg, IL 60051.

       3.      On June 15, 2006, Kujo executed a "Memorandum of Agreement" with Local 498

(a true and correct copy is attached hereto as Exhibit A).

       4.      On July 20, 2009, Kujo executed an Agreement with the International Association

of Ironworkers’ binding them to the terms of the Local 498 Collective Bargaining Agreement (a

true and correct copy is attached as Exhibit B).

       5.      By its terms, the Memorandum of Agreement and International Agreement,

between Kujo and Local 498 adopted the collective bargaining agreement between Local 498

and the Northern Illinois Building Contractors Association, Inc. (hereinafter “NIBCA”), then in

effect, as well as any and all subsequent master agreements entered into between the Union and

NIBCA (a true and correct copy of the relevant Agreement is attached hereto as Exhibit C).

       6.      Any entity that is party to an Agreement with the union agrees to utilize and be

bound by the decisions of an arbitral body known as the Joint Grievance Committee (“JGC”),

whether they are signatory by virtue of membership in NIBCA or bound independently. The

JGC is jointly administered by representatives from management and the union and is created by

the parties’ collective bargaining agreement. The JGC is composed of two (2) members of

NIBCA and two (2) members of the Plaintiff.

       7.      Item 33, of the collective bargaining agreement effective June 1, 2020, through

May 31, 2023 entitled “Settlement of Disputes” states as follows (Exhibit C, at p. 19-20):

       ITEM 33 – SETTLEMENT OF DISPUTES

       Section 1      Grievances and Arbitration. For the purpose of this Agreement, the term
       “grievance” is any claim or dispute involving an interpretation or application of the
       Agreement by an employee, or an Employer, or the Union, or the Contractor Association
       NIBCA, that one of the other of the aforesaid persons or organization is violating or has
       violated this Agreement.

                                                   2
Case: 3:20-cv-50361 Document #: 1 Filed: 09/23/20 Page 3 of 6 PageID #:3




STEP ONE - A grievance shall first be taken up between the Union’s Business
Representative assigned to the job and a designated representative of the Employer. The
Union must file the grievance within a reasonable time of the occurrence giving rise to
the grievance or when the affected employee knew or reasonably should have known of
the existence of the grievance.

STEP TWO - In the event that the grievance cannot be resolved within five (5)
working days of the Step One conference, it shall be reduced to writing and referred for
conference and resolution by designated officials of the Union and the Association, In the
event the Employer is not a member of the Contractor Association NIBCA, the written
grievance shall be submitted directly to the Joint Grievance Committee in accordance
with Step Three.

STEP THREE - In the event the grievance cannot be resolved by the Step Two
conference within seven (7) working days after receipt by the Union and the Contractor
Association NIBCA, of the written grievance, the written grievance shall ‘be submitted
immediately to the Joint Grievance Committee (JGC) created in this Article and shall be
decided within forty five (45) days of submission. The Union and Contractor Association
NIBCA shall together create a Joint Grievance Committee to resolve grievances arising
under this Agreement. This committee shall consist. of an equal number of members
representing the Employers and the Union; but with no less than two (2) members from
each group. The Union or Contractor Association NIBCA may appoint alternate
members. At its first meeting, the Joint Grievance Committee shall formulate rules of
procedure to govern the conduct of its meetings and. such rules for the processing of
grievances as are not in conflict with this Agreement. The Joint Grievance Committee
shall have the power to resolve all grievances before it and shall have the right to
examine all records of the Employers and employees as is reasonably necessary to
resolve the grievance. The Joint Grievance Committee shall have the authority to
determine and assess remedies for violations of this agreement, including but not limited
to fines, injunctions, suspension and an award of back pay and equivalent benefits to the
Union, Trust Funds or employee. Where the Joint Grievance Committee, by majority
vote, resolves a grievance, no appeal may be taken, and such resolution shall be final and
binding on all parties and individuals bound by this Agreement.

STEP FOUR - If the Joint Grievance Committee is unable to resolve grievance by
majority vote, the grievance shall be submitted within thirty (30) days to a neutral
arbitrator. If the Union and the Association cannot agree on an arbitrator, then an
arbitrator shall be selected in accordance with rules and procedures of the American
Arbitration Association. The cost of such arbitration shall be borne equally by both
Parties to the arbitration; and the decision of the arbitrator shall be final and binding on
all parties and individuals bound by this Agreement The time limits provided in this
Section may be extended by mutual written consent of the Union and the Contractor
Association NIBCA, and/or the Employer or at the discretion of the Joint Grievance
Committee. Neither the Joint Grievance committee nor an arbitrator shall have any
authority to add to, detract from, or in any way alter the provisions of this Agreement or
                                           3
      Case: 3:20-cv-50361 Document #: 1 Filed: 09/23/20 Page 4 of 6 PageID #:4




       make a new Agreement. There shall be no lockout by an Employer during the term of this
       Agreement. Except as specifically provided for in this Agreement, there shall be no
       strikes or work stoppages by the Union during the term of this Agreement. Decisions of
       the Joint Grievance Committee and Arbitration Awards shall be complied with within
       fourteen (14) days of receipt of the decisions by the losing party. A party which fails to
       comply within the fourteen (14) day period shall be required to pay an additional ten
       (10%) percent of all amounts owed as liquidated damages for failure to comply with the
       decision or award. In the event the prevailing party is required to file suit to enforce the
       decision or award, and it prevails, it shall be entitled to recover costs, including attorneys’
       fees, from the losing party.


       8.     The JGC is has the authority to determine and assess remedies for violations of

the Collective Bargaining Agreement, including but not limited to fines, injunctions, suspension

and an award of back pay and equivalent benefits to the Union, Trust Funds or employee.

(Exhibit C, Item 33, Step 3).

       9.     On or around April 1, 2020 and continuing through June 2020, a dispute arose

between Local 498 and Kujo regarding multiple violations of the Collective Bargaining

Agreement by Kujo. Local 498 claimed that Kujo violated the craft jurisdiction of Local 498 as

well as Item 15, Item 16, Item 22, Item 26, Item 27, Item 28, and Item 33 of the CBA, Exhibit

C.

       10.    Pursuant to Step One of the Settlement of Disputes, the Business Manager of

Local 498, Mr. Mark Richeson attempted to resolve the dispute with the owner of Kujo, Mr.

Daniel Daczewitz without resolution.

       11.    Pursuant to Step Two of the Settlement of Disputes, and after five (5) days

without a response, the grievance was reduced to writing and submitted to the Joint Grievance

Committee on May 20, 2020 by Local 498. A true and correct copy of the grievance submission

to the Joint Grievance Committee is attached as Exhibit D.

       12.    On June 1, 2020, the Joint Grievance Committee sent Kujo a letter via certified

                                                 4
      Case: 3:20-cv-50361 Document #: 1 Filed: 09/23/20 Page 5 of 6 PageID #:5




mail informing Kujo that a hearing regarding the grievance filed by Local 498 would take place

on June 18, 2020. A true and correct copy of the letter and certified mailing return card is

attached as Exhibit E.

       13.     Pursuant to Step three of the Settlement of Disputes the JGC conducted a hearing

into the grievances brought by Local 498 against Kujo. Based on the evidence presented at the

hearing, the JGC awarded Local 498 $53,587.10 in lost wages and benefit.

       14.     By letter dated June 19, 2020, the JGC informed Kujo of its decision and award (a

copy is attached as Exhibit F).

       15.     By letter dated July 9, 2020, Local 498’s legal counsel sent Kujo a demand for

payment of the award entered by the JGC and if it failed to do so a lawsuit would be filed to

enforce the award. A true and correct coy of the letter is attached as Exhibit G.

       16.     Despite repeated demands made by Local 498, Kujo has failed and refused to

comply with the JGC award entered against it.

       17.     Kujo, pursuant to Item 33, Step Four of the collective bargaining agreement is

responsible for all fees and costs incurred by Local 498 in enforcing the JGC award.

       WHEREFORE, Plaintiff, IRON WORKERS’ LOCAL UNION NO. 498 prays that this

Court enter and Order against the Defendant, KUJO, INC.:

               A. Enforcing the JGC award entered by the JGC finding Kujo, Inc. violated the
                  collective bargaining agreement.

               B. Compelling the Defendant to pay Local 498 $53,587.10 pursuant to the
                  award.

               C. Awarding Local 498 its costs and attorneys’ fees for this action which are
                  collectible pursuant to the collective bargaining agreement; and

               D. Awarding any other relief that this Court deems just and proper.


                                                 5
      Case: 3:20-cv-50361 Document #: 1 Filed: 09/23/20 Page 6 of 6 PageID #:6




                                      Respectfully Submitted,

                                      IRON WORKERS LOCAL NO. 498, et al.

                                      BY:    /s/ Michael J. McGuire
                                              One of its attorneys
Michael J. McGuire
ARDC#: 6290180
Gregorio ♦ Marco
Attorney for Plaintiffs
2 North LaSalle Street
Chicago, IL 60602
(312) 263-2343
mmcguire@gregoriolaw.com




                                         6
